MEMORANDUM **
Juan Francisco Hernandez-Hernandez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his motion to rescind a deportation order entered in absentia. We have jurisdiction under 8 U.S.C. § 1252. Re*749viewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Hernandez-Hernandez’s motion to reopen on the ground that he had received the required notices in his proceedings. See 8 U.S.C. § 1252b(a)(3) (repealed 1996).
Hernandez-Hernandez’s due process claim regarding the translation of his order to show cause fails because it is not supported by the record. See Khan v. Ashcroft, 374 F.3d 825, 828-29 (9th Cir.2004) (due process satisfied by actual notice). We do not reach Hernandez-Hernandez’s contention that he was denied due process because he did not receive a Spanish version of the notice of hearing as he did not exhaust this contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.